DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 10-13, 17 and 19-20 are pending in the application. No Newly added claims presented. Claims 3, 4, 6-9, 14-16, 18 and 21 have been canceled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shape pillow having a base “and first and second opposing supporting members, separated from the base portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 10-13, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure does not provide support for “each first and second supporting member overlaps with a portion of the base portion”. There is no clear support in Applicant’s drawings or specifications. Applicant’s drawings do however disclose a portion 34 and 44 that abuts the base portion however the drawing are not clear if the portions are overlapping or terminating where they abut. Claims will be examined as best understood. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10-13, 17 and 19-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Publication US20160345760A1 hereinafter referred to as Pesale. Pesale disclose a shaped pillow 10 for supporting the head of a person to promote a back-resting position (see fig. 9 & 10), said shaped pillow comprising: a base portion 15 having opposing front and rear edge portions (see fig. 6 about 15 and 27) and a central curved portion configured to round upward from the front and rear edge portions to support against a back of the person’s head and wherein a front edge portion is configured to support against the top of the shoulder area of the person; and first and second opposing supporting members 20, 22, separate from the base portion, extending from opposing side portions of the base portion wherein each first and second opposing supporting member is shaped with a crescent configuration which extend angularly and upwardly from the curved base portion (see fig. 1, 2 & 6) whereby a portion of each first and second supporting member overlaps with a portion of the base  as per claim 5 wherein the base portion and the first and second opposing supporting members are contoured and rounded and wherein the front edge portion is a triangular in cross-section; as per claim 10 wherein the base portion and the two side portions comprise a unitary structure having a cavity in the base portion and the two side portions; as per claim 11 wherein each of the base portion and the two side portions are filled with a filler; and wherein the filler is selected from the group of hypoallergenic polyester fibers, gel, padding, or inflatable media; as per claim 12 wherein each of the two side portions is configured to support sideways movement of a head of the user so that the head remains in an upright, restful position while in back-sleeping or back-lying; wherein each of the base portion and the two side portions are filled with a filler; and wherein the filler comprises a firmness functional enough to support sideways movement of the head so that the head remains in the upright, restful position; as per claim 13 further comprising a washable pillow covering (see paragraph 0041); as per claim 17 wherein the pillow is light and flexible enough to be folded and transported; as per claim 19 wherein each of the two support portions is separately attachable to the base portion; as per claim 20 wherein the base portion comprises a first cavity and each of the two support portions comprises a separate second cavity, each of the separate cavities being filled with a filler.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. Applicant argues Pesale does not disclose the back of the head is disposed adjacent the curved based . 
Applicant also argues the pillow of Pasale is explicitly promotes side sleeping however that is false. The pillow of Pasale can be used in both a side sleeping and back sleeping configurations. The pillow promotes maintaining a selected sleeping position. So when a back sleeping position is selected the pillow is configured to maintain said position. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673